Citation Nr: 1218000	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to restoration of a 40 percent disability rating for low back strain from February 1, 2008.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to July 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Waco, Texas.

While the Veteran indicated on the VA Form 9 that he wanted a Board hearing, he withdrew his request in April 2009 correspondence and requested a hearing before RO personnel at that time.  In July 2009, the Veteran provided testimony at a hearing before RO personnel.  A transcript of that hearing is of record.

The Board acknowledges that the rating reduction effected by the March 2008 rating decision arose from the Veteran's claim for an increased rating, in excess of 40 percent, for his low back disorder; however, his assertions on appeal have been limited to his disagreement with the rating reduction.  Therefore, the current appeal does not involve the issue of a disability rating in excess of 40 percent for low back strain. 


FINDINGS OF FACT

1.  The VA examination upon which the decision to reduce the disability rating for low back strain was made was inadequate.

2.  At the time of the reduction from 40 percent to 20 percent, there had been no actual improvement in the Veteran's low back strain.


CONCLUSION OF LAW

Reduction of the disability rating for low back strain from 40 percent to 20 percent was improper; the criteria for restoration of a 40 percent rating for low back strain from February 1, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

As the Board is granting in full the benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis of Propriety of Reduction/Restoration 

The Veteran is seeking restoration of a 40 percent rating for low back strain, which was reduced to 20 percent in a March 2008 rating decision, effective February 1, 2008.  In that same decision, the RO also granted service connection for right lower extremity and left lower extremity radiculopathy associated with low back strain, and assigned separate 10 percent ratings for each lower extremity, effective September 21, 2007.

VA law requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  

In this case, a proposed rating was not issued by the RO prior to the reduction.  To this extent, the Board finds that the RO followed the correct procedure.  VA's General Counsel has interpreted the applicable statute and regulation as distinguishing between rating reductions that do not involve a reduction in the overall amount of compensation payable to a beneficiary, and those that do.  Where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91.  The Board is bound in its decisions by the regulations, the Secretary's instructions, and the precedent opinion of the chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the grant of service connection for right lower extremity and left lower extremity radiculopathy offset the decreased disability rating for low back strain, and the combined disability rating was not reduced.  

The Board acknowledges that, due to different effective dates for the grant of service connection for lower extremity radiculopathy (September 21, 2007) and the reduction of the low back rating (February 1, 2008), there is a period in which a 70 percent combined rating was in effect.  The Board finds that the point for comparison is the combined rating as it existed prior to the rating decision that effectuated the reduction in the evaluation for the specific disability.  Specifically 38 C.F.R. § 3.105(e) refers to a reduction or discontinuance of compensation payments currently being made.  This would indicate that the point for comparison is the level of compensation being paid at the time the reduction decision is issued.  At the time the March 2008 rating decision which effectuated the reduction was issued, the combined rating was 60 percent.  The reduction in the rating for the low back and the grant of service connection for lower extremity radiculopathy, as effectuated in the March 2008 rating decision, resulted in a combined rating of 60 percent.  Accordingly, although there is a brief period during which a 70 percent rating was assigned, that was a result of the March 2008 decision, and is not the point for comparison.  

The Board also acknowledges that the United States Court of Appeals for Veterans Claims (the CAVC) has recently held, in a case involving a knee disability, that the changing of diagnostic codes based on current evidence of knee arthritis but no current evidence of the previously rated knee laxity, after that rating had been in effect for over 20 years (and thus protected pursuant to 38 C.F.R. § 3.951) constituted a reduction that warranted reversal.  See Murray v. Shinseki, No. 09-0158 (U.S. Vet. App. June 15, 2011).  In pertinent part, 38 C.F.R. § 3.951 states that "[a] disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes . . . will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud").  In this case, the 40 percent rating was not protected and had been in place for less than two years at the time of the reduction.  Accordingly, the Board finds that the Murray decision does not alter the analysis in this case.  The provisions of 38 C.F.R. § 3.105(e) do not apply, and a proposal to reduce the rating from 40 percent to 20 percent was not necessary.

While the procedural protections of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) do not apply in this case, the standards for effectuating a reduction based on improvement are applicable, as set forth in 38 C.F.R. § 3.344.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5  Vet. App. 413, 417-418 (1993).  As noted above, the 40 percent rating was in effect for less than two years in this case.  

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5  Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

After a review of the all of the evidence in this case, the Board finds that reduction of the disability rating for low back strain from 40 percent to 20 percent was not proper, and a restoration of the 40 percent rating from February 1, 2008 is warranted.  In so finding, the Board notes that the January 2008 VA examination upon which the decision to reduce was based is inadequate for the purpose of a rating reduction.  It is apparent from the examination report that, while the examiner acknowledged review of unspecified records, the complete claims file was not reviewed, as the examination report indicates that such review was not requested.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  Significant to the holding in Tucker was the CAVC's reasoning that determinations as to whether there is an actual change in disability, rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work, are in part medical determinations which require an examination that is informed by a review of a veteran's medical history.  While an October 2009 VA examination is of record and includes a review of the claims file by that examiner, this occurred after the rating reduction, and was not the examination upon which the reduction was based.  

In addition, the Board finds that the January 2008 VA examination upon which the reduction was based does not demonstrate an actual improvement in low back disability that is likely to continue.  During the August 2006 VA examination that precipitated the increase to a 40 percent rating, the Veteran's range of motion could not be measured due to pain on motion.  While range of motion was reported during the January 2008 VA examination, the entire range of flexion was noted as painful.  Thus, at each examination, all motion of the low back was painful.  The fact that the Veteran attempted range of motion in January 2008, but did not attempt range of motion in August 2006, appears to be the principal distinction in the two results.  The Board finds that this is not persuasive evidence of an improvement in the level of disability.  Moreover, the Veteran reported that his low back disability is subject to flare ups, described as severe, which occur every two to three weeks, and which last one to two days.  The Veteran reported that there is a decrease in range of motion during flare ups.  In essence, while it was acknowledged that the low back disability was subject to flare ups, and that such flare ups reduce range of motion, there was no attempt to correlate what appeared to be an improvement in range of motion in January 2008 (as opposed to August 2006) with the presence or absence of a flare up during either of those examinations.  

The Board notes that a rating reduction is contrasted from an ordinary rating decision.  The regulations specifically provide that a reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.  Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  Based on a review of the evidence used to support the reduction from 40 percent to 20 percent, the Board finds that such evidence does not demonstrate an improvement in the level of disability and that such improvement will likely continue.  

In sum, the examination upon which the rating reduction for low back strain from 40 percent to 20 percent was based was an inadequate examination, as the examiner 

reported that he did not review the claims file.  In addition, that examination did not demonstrate improvement in the level of disability and that such improvement will likely continue.  Accordingly, the Board finds that restoration of the 40 percent rating for the low back disability is warranted from February 1, 2008.  
 

ORDER

Restoration of a 40 percent disability rating for the service connected lumbar spine disability from February 1, 2008 is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


